Title: From George Washington to Robert Cary & Company, 10 December 1774
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Decr 10th 1774

I have this day drawn upon you in behalf of Mr John Parke Custis, & in favour of Thomas Eden Esqr. the Sum of Sixty Six pounds Sixteen shillings and four pence Sterlg which please to pay and place to that Account.
Inclosed is an order upon Messrs Hanbury & Co. for the proceeds of Twelve Hogsheads of Tobacco Shipd them in June last by Captn Esten—as also for the Balle of the Acct with Mr John

Parke Custis—These Gentn were pleased (⟨as I came⟩ after shipping this Tobacco to understand) to Note two Bills for protest amounting to Three hundred pounds which I had drawn on Acct of Mr Custis and lent the Money out here upon Interest for his benefit when by their own Acct Currt they made the Balle due him £519.7.7—Its true they did after noting the Bills for protest, pay them but I consider their conduct upon this occasion in so affrontive a light that I shall never put it in their power again to Note another—I shall add no more at present than that I am Gentn Yr Most Obedt Servt

Go: Washington

